Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record further teaches (Partial features shown, see claims for full details):
a) The first portion including a level one data cache coupled to the at least one operational unit, to store data for manipulation by the at least one operational unit, wherein the level one data cache services memory reads and writes of the least one operational unit; and a second portion including memory directly accessible via the at least one operational unit, wherein the at least one histogram is stored in the second portion of the level one data memory; wherein a location at which the bin entries are incremented by the at least one operational unit in response to the histogram instruction are in the second portion of the level one data memory. (Claim 1)
b) The first portion including a level one data cache to store data for manipulation by an operational unit coupled to a data register file and to an instruction decoder, the level one data cache services memory reads and writes of the operational unit; the second portion including memory directly accessible via the operational unit; storing the histogram in the second portion of the level one data memory; the histogram values in response to a histogram instruction by incrementing a bin entry at a specified location in a specified number of at least one histogram- 
Applicant’s response on 1/8/2021 has been fully considered and persuasive. Claim 10 has been canceled by applicant in the same response. Applicant has provided the serial numbers of related applications in the amended specification. All the cited related applications have been considered by examiner. Examiner believes that the application “16/270,519” in the amended specification should be “16/570,519” and has been corrected by examiner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182